Citation Nr: 1220683	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a circulatory disorder of the lower extremities, to include as secondary to the service-connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that inter alia denied service connection for a circulatory disorder of the legs on a direct basis.  During the course of the appeal service connection was granted for plantar fasciitis, and the issue was recharacterized as entitlement to service connection on both a direct and secondary basis.

The issue on appeal has been remanded twice for further development, most recently in November 2010.  The file has now been returned to the Board for further appellate review.

The Veteran's representative recently forwarded directly to the Board a letter from the Veteran asserting additional arguments in support of her claim, along with a waiver of original RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDING OF FACT

A circulatory disorder of the lower extremities is not etiologically related to service and was not caused or permanently worsened by the Veteran's service-connected plantar fasciitis.


CONCLUSION OF LAW

A circulatory disorder of the lower extremities is not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the rating decision on appeal was issued prior to enactment of the VCAA, full VCAA-compliant notice was not provided to the Veteran until after the initial adjudication of this claim.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously determined the Veteran should be afforded additional VA medical examination, which was performed in December 2010; the Board has carefully reviewed the examination report and finds the RO has substantially complied with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been advised of her entitlement to a hearing before the RO's Decision Review Officer (DRO) and/or before the Board, but she has not requested such a hearing.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  This amendment is not liberalizing and does not apply to this claim, which has been pending since the 1990s.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

The Board has reviewed the Veteran's voluminous service treatment records (STRs) and can find no evidence therein of a chronic circulatory disorder during service.  STRs show complaint of leg pain on several occasions (January 1989, May 1989 and January 1990) but there is no indication if the subjective pain was due to circulatory, musculoskeletal or neurological problems.  The file includes a DA Form 5570 (Health Questionnaire for Dental Treatment) in which the box entitled "explain any unusual medical problems" has the response "circulation lower extremities, shortness of breath, arthritis, joint problems, hip/back problem, etc." but the entry, which was apparently made in October 1997, is not explained elsewhere in the STRs.  Periodic physical examination reports, to include the retirement examination report in April 1999, consistently show the vascular system as "normal" on examination.

The Veteran had a VA general medical examination in October 1999, shortly after her discharge from service.  The examination report is silent in regard to any circulatory complaints, nor did the examiner note any circulatory abnormalities on examination.  

In her substantive appeal, received in October 2000, the Veteran asserted that her claimed circulatory disorder was related to plantar fasciitis (for which service connection was subsequently granted in a rating decision issued in July 2001).

The Veteran had VA examinations of the feet and joints in March 2001 that are silent in regard to any complaint of circulatory problems or observed circulatory abnormalities in the lower extremities.  The examiner specifically cited clinical impression of no edema.

The Veteran presented to the VA primary care clinic (PCC) in April 2001, June 2001, October 2002, February 2004, May 2004, September 2004, January 2005, July 2005, December 2005 and June 2006 for follow-up of various current complaints (bilateral knee pain, diabetes mellitus, acid reflux disease, gastritis, diarrhea, anemia, skin disorders, bronchial asthma, chronic lower back pain due to herniated disc, urinary incontinence, obesity, dizziness and chronic headaches).  The only mention of circulatory problems of the lower extremities occurs in the May 2004 report, in which the Veteran complained of "feet swelling" and the clinician noted impression of fluid retention due to medication.  All reports before and after May 2004 are silent in regard to circulatory complaints or observed circulatory abnormalities of the lower extremities.  VA specialty clinic notes (neurology clinic, oncology clinic, etc.) during same period consistently noted impression of no clubbing, cyanosis or edema of the extremities.

The Veteran was examined by a physician at Family & Occupational Medicine in September 2003.  The Veteran complained of a number of symptoms including swelling of the feet.  However, the examination report is silent in regard to any observed swelling or edema, and the examining physician provided no diagnosis or opinion regarding etiology of the subjective swelling reported by the Veteran.

The Veteran had a VA general medical examination in June 2006 in which she complained of pain and numbness in the left leg and left foot and pain in the right foot.  She also complained of edema in both extremities, although the examination report is silent in regard to edema observed during examination.  Neurologic examination showed sensory deficits in both lower extremities consistent with disc syndrome; no circulatory abnormality was noted or diagnosed.

The Veteran had a VA examination of the feet in September 2006 during which she complained of constant aching pain in both feet with burning and cramping in the toes.  The examiner diagnosed bilateral plantar fasciitis, but the examination report is silent in regard to any present comorbid circulatory disorder of the feet or lower extremities.  Concurrent examination of the heart showed costochondritis (an inflammation of the cartilage in the chest wall) but no circulatory disorder.  Concurrent examination of the peripheral nerves showed peripheral neuropathy of the bilateral lower extremities possibly associated with lumbosacral radiculopathy, although the Veteran refused to take the needle electromyography study that would have confirmed radiculopathy; in an addendum, the examiner stated the Veteran did not have evidence of peripheral neuropathy but rather should be diagnosed with paresthesias of the bilateral lower extremities.  In sum, none of the examinations performed in September 2006 showed a circulatory disorder of the lower extremities.

The Veteran is service-connected for diabetes mellitus.  She had a diabetic foot examination in June 2007 that was normal.   
 
The Veteran had a VA examination of the circulatory system in January 2009 in which she complained of gradual onset of bilateral leg swelling beginning in the 1980s.  She denied specific trauma.  She associated the reported swelling with wearing combat boots in service and reported onset of symptoms during service but denied treatment during service.  She reported having been treated intermittently with diuretics since 2000, with continued intermittent episodes of swelling despite the diuretics.  Examination showed no evidence of edema, varicose veins or other objective evidence of venous insufficiency.  The examiner stated there was nothing on examination to warrant a formal diagnosis, there being only subjective complaint of edema.  

The Veteran had a VA examination in December 2010, performed by an examiner who reviewed the claims file.  The examiner noted at the outset that plantar fasciitis is an inflammation of the fascia of the feet that does not cause any circulatory disorder, to include venous/arterial disorders or peripheral edema.  The examiner was unable to find evidence of peripheral edema in STRs or in post-service VA treatment records.  The examiner noted the Veteran was currently taking a diuretic, which might be preventing edema that would otherwise be present.  The Veteran complained of intermittent edema despite the diuretic, but no current edema was shown on examination.  The Veteran reported symptoms of burning, aching and swelling of the feet, but did not describe lower extremity pain occurring simultaneously with the reported intermittent swelling.  The examiner noted clinical observations in detail and stated there was no present edema on which to base a diagnosis.  The examiner concluded that the subjective lower extremity edema was not present during service and no post-service peripheral edema is related to service or to the service-connected plantar fasciitis.

On review of the evidence above, the Board finds the criteria for service connection are not met.

In this case, the Veteran has reported having pertinent symptoms since the 1980s, which predate her service in the Persian Gulf.  Further, service connection on an aggravation basis is not warranted because under 38 C.F.R. § 3.317 because the Secretary has determined that it would exceed his statutory authority to compensate for aggravation of disabilities resulting from pre-existing undiagnosed illnesses.  60 FR 6660 (Feb. 3, 1995).  Thus, 38 C.F.R. § 3.317 is not applicable to this case, and as noted above, the first element of service connection is evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506.  Here, although the Veteran has complained of intermittent peripheral edema during and after service, there is no medical documentation of such edema.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case the Board can find no medical evidence of any circulatory disorder of the lower extremities for which service connection can be considered.

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, 21 Vet. App. 319, 321.  The Board also acknowledges that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the record does not show symptoms of chronic or intermittent circulatory disorder during the course of the appeal, so neither Clemons nor McClain are applicable.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465, 469; Falzone, 8 Vet. App. 398, 405.  Further, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  

In this case, however, the VA examiner has provided competent and uncontroverted medical opinion stating the Veteran's subjective symptoms do not represent a peripheral edema that is related to service or to the service-connected plantar fasciitis.  Further, the opinion of the medical examiner was supported by clinical rationale and is completely consistent with the Veteran's documented medical history, which shows just one isolated instance of "fluid retention" since service.  Nieves-Rodriguez, 22 Vet. App. 295.  The Board finds the medical evidence more probative than the Veteran's lay report of having symptoms since service, for which there is no current diagnosis, and thus the Board concludes that the preponderance of the evidence is against the claim of service connection.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a circulatory disorder of the lower extremities that is etiologically related to service or caused or permanently worsened by her service-connected plantar fasciitis.  Accordingly, the criteria for service connection are not met on either a direct or secondary basis and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a circulatory disorder of the lower extremities is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


